Citation Nr: 0942513	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Veteran and B.B.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.

In April 2008, the Veteran testified at a hearing before an 
RO decision Review Officer.  She also testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in September 2008.  Transcripts of these hearings are 
contained in the record.

This appeal was previously before the Board in October 2008.  
The Board remanded the claim for additional development.  The 
case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the 
Veteran's claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

The Veteran claims service connection for a neck disorder 
that she contends is the result of a personal assault she 
suffered in service.  The Veteran is currently service 
connected for posttraumatic stress disorder as a result of 
the personal assault.  At the September 2008 Board hearing, 
she testified that during the assault, her neck and shoulder 
were hit against a cement wall, and that she has experienced 
pain related to this injury since service.  More recently the 
Veteran described a numbness of her right hand, and tremors 
in her hands and of her head.

Other evidence in the claims file showed that the Veteran 
claimed pain at the base of her skull in March 2002, and she 
was noted to have probable arthritis of the neck.  In March 
2003 the Veteran saw a private physician and noted an 
incident in which she struck her head on a bulkhead of a ship 
post-service, and complained of neck pain.  The physician 
read x-rays to show moderate degenerative changes of the 
cervical spin at C2-3 and C5-6.  The private physician noted 
that the Veteran might have cervical radiculopathy.  In March 
2008, C.K., a private naturopathic practitioner and certified 
nurse midwife, essentially opined that the Veteran's neck 
pain was the result of the in-service physical assault and 
that the post-service neck injury aggravated her pre-existing 
symptoms.  However, C.K. did not review the claims file.

In October 2008 the Board remanded the Veteran's claim so 
that the Veteran could be afforded a VA examination.  In 
December 2008 the Veteran sent in a statement regarding her 
claim, noting that she would be out of the continental U.S. 
from February to July 2009, and requested that she not be 
scheduled for a VA examination during those months as she 
would be unable to attend it.  In March 2009 the Appeals 
Management Center sent the Veteran notice that she would be 
scheduled for a VA examination by her local facility.  In 
April 2009 she was informed that she had a VA examination 
scheduled for later in the month.  The Veteran missed this 
appointment.  In June 2009 the Veteran's representative noted 
that the Veteran had provided notice that she would be unable 
to attend an examination if it was scheduled while she was 
out of state, and requested that the Veteran be rescheduled 
for a VA examination.  Thus, the Board finds that the Veteran 
had good cause for her failure to report, and the VA 
examination should be rescheduled per her request.

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
Veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
service connection claim, the claim will be decided based on 
the evidence in the claims file.  38 C.F.R. § 3.655(b) 
(2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining 
to any treatment the Veteran received for 
her neck from the Manchester VA Medical 
Center dating since November 2008.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature of any current neck 
disorder and to provide an opinion as to 
its possible relationship to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  Following review of 
the claims file and examination of the 
Veteran, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current neck disorder is related to an 
incident of the Veteran's military 
service.  The examiner should provide a 
rationale for the conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be issued a supplemental statement 
of the case, and be given the opportunity 
to respond before the case it returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


